Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and comments, received October 20, 2021, have been fully considered by the examiner.  The following is a complete response to the October 20, 2021 communication.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al (2002/0120260).
	Morris et al provide a puncture device comprising a puncture needle (18) configured to puncture a living body and supply thermal energy to the site (via energy source 20), a holder (16) configured to hold the puncture needle, a main body (12) to which the holder is slidably attached and a contacting unit (14) having a through hole through which the puncture needle is projected to the puncture site.  Morris et al disclose providing a cooling fluid in contact with the contacting unit inner surface to cool the tissue surface (e.g. 14ps, Figure 10, and para. [0094], for example).  Each needle may be provided with a temperature sensor (22), hence adjacent/parallel needles have temperature sensors.  Figure 2 of Morris shows temperature sensors (22) may be 
	Regarding claim 2, Morris et al disclose heating to above 50oC (para. [0124]) to cause cell necrosis as well as use of the temperature sensors to avoid over heating tissue (para. [0127], for example) which would be less than 150oC.  Regarding claims 3 and 4, alternating RF energy is provided for a prescribed period of time (para. [0180], for example).  Regarding claims 6 and 7, the puncture needles have an insulative coating (18il – Figure 27) on a portion of the needle leaving an exposed length of 0.1-2.0mm (para. [0127], the insulative layer is slidable to control the exposure length).  Regarding claim 9, Morris et al also disclose a temperature sensor (22) provided on the contacting unit on the surface contacting tissue (para. [0081], for example).
	Regarding claim 14, Figure 30b of Morris et al shows a plurality of temperature sensors (22) along the length of the electrode to measure temperature at multiple depths at the same time.  Regarding claim 15, the embodiment of Figure 32A provides a holder (16), a main body (24) to which the holder is slidably attached and a cartridge .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (‘260).
Morris et al disclose the use of predetermined treatment times, but fails to expressly disclose treatment times between 1-20 seconds.  It is noted that Morris et al disclose at various portions of the specification the ability to limit treatment times (e.g. para. [0120]).  The examiner maintains that one of ordinary skill in the art would obviously be capable of determining an appropriate treatment time for a given procedure and would obviously recognize the application of treatment times between 1-20 seconds for efficacious treatments.
 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (‘260) in view of the teaching of Goldstein (4,920,982).
	Morris et al provide an insulative coating on the needle electrodes, but fails to expressly disclose the use of a glass or resin coating.  The examiner maintains that any 
	To have used a resin coating as the insulative material provided on the RF needle electrode of Morris et al would have been an obvious design consideration for one of ordinary skill in the art since Goldstein fairly teaches the known use of such resin coatings as an insulator on an analogous device.
Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive. Applicant asserts on page 6 of the response that Morris does not explicitly or inherently disclose the newly added features of claim 1, specifically the surface temperature sensor and the control unit to control energy supplied to the needle in accordance with the output of the temperature sensor and the surface temperature sensor.  The examiner disagrees with applicant’s interpretation of the Morris reference.  Morris provide for numerous temperature sensors (22) provided at various different locations of the device, including on the needle surface and on the contact surface of the probe as shown in Figure 2.  Morris also specifically teaches that the various different temperature sensors may be used to control the delivery of energy to the needle electrode (para. [0126-0127], for example), and also specifically teach the sensors may be used to control the delivery of a cooling fluid to a cooling member (para. [0123] and [0189], for example).  Hence, the examiner maintains the Morris reference continues to anticipate the claims as amended.  Applicant has not substantively argued the obviousness rejections, and those rejections are deemed to remain tenable as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/mp/
November 17, 2021